Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 10 August 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Tyler McKendrick on 25 August 2022. The application has been amended as follows: 

The Examiner’s Amendment is necessary to correct dependency issues since Claims 4, 11 and 18 were cancelled:
Claim 5, in line 1, “Claim 4” should read “Claim 1”.
Claim 12, in line 1, “Claim 11” should read “Claim 8”.
Claim 19, in line 1, “Claim 18” should read “Claim 15”.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 24 May 2022 is/are accepted by the examiner.
Drawings
The drawings received on 03 May 2019 are accepted by the examiner. 

Specification
The specification received on 03 May 2019 is accepted by the examiner. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claim(s) 1-3 and 5-7: the prior art does not disclose or suggest: A probe assembly for use in sensors configured to convert between motion and electrical signals, the probe assembly comprising a probe rod defining a first end, wherein the probe rod is configured to, in an operational configuration, be at least partially received by a sensor device; and a probe head configured to receive the first end of the probe rod,  wherein the first end of the probe rod is welded to the probe head via a butt weld in which the first end and the probe head are joined in the same plane in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim(s) 8-10 and 12-14: the prior art does not disclose or suggest: A sensor device for converting between motion and electrical signals, the sensor device comprising a probe rod defining a first end; and a probe head configured to receive the first end of the probe rod, and wherein the first end of the probe rod is welded to the probe head via a butt weld in which the first end and the probe head are joined in the same plane; and one or more coil elements wound around a bobbin tube, wherein the one or more coil elements are configured to magnetically interact with a probe assembly in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim(s) 15-17 and 19-20: the prior art does not disclose or suggest: A method of manufacturing a probe assembly, the method comprising providing a probe rod defining a first end, wherein the probe rod is configured to, in an operational configuration, be at least partially received by a sensor device; providing a probe head configured to receive the first end of the probe rod; and wherein the first end of the probe rod is welded to the probe head via a butt weld in which the first end and the probe head are joined in the same plane in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TC/
25 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861